NO. 12-05-00108-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CARLOS TAYLOR,                                            §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of aggravated robbery, and the trial court assessed punishment at
imprisonment for thirty years and a five thousand dollar fine.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered March 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(DO NOT PUBLISH)